       2:21-cv-00551-RMG        Date Filed 02/23/21      Entry Number 1-1       Page 1 of 5




                                                                                                      ELECTRONICALLY FILED - 2021 Jan 07 6:45 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000064
 STATE OF SOUTH CAROLINA                         )    IN THE COURT OF COMMON PLEAS
 COUNTY OF CHARLESTON                            )    FOR THE NINTH JUDICIAL CIRCUIT
                                                 )
 MARY FRANCIS MASON,                                 Case No.
                                                 )
                Plaintiff,                       )
                                                 )                  SUMMONS
 vs.                                             )
                                                 )
 WAFFLE HOUSE, INC.,                             )
                                                 )
                Defendant.                       )

TO THE DEFENDANT ABOVE-NAMED:

        YOU ARE HEREBY SUMMONED and required to answer the complaint herein, a copy

of which is herewith served upon you, and to serve a copy of your answer to this complaint upon

the subscriber, at the address shown below, within thirty (30) days after service hereof, exclusive

of the day of such service, and if you fail to answer the complaint, judgment by default will be

rendered against you for the relief demand in the complaint.


January 8, 2021                                      s/ Thomas M. Fernandez (Bar No. 103125)
Charleston, South Carolina                           FERNANDEZ LAW LLC
                                                     108 Whaler Avenue
                                                     Summerville, South Carolina 29486
                                                     Phone: (843) 580-6045
                                                     Facsimile: (843) 970-1814
                                                     Tom@TomFernandezLaw.com
                                                     Attorney for the Plaintiff




                                                 1
       2:21-cv-00551-RMG        Date Filed 02/23/21       Entry Number 1-1      Page 2 of 5




                                                                                                    ELECTRONICALLY FILED - 2021 Jan 07 6:45 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000064
 STATE OF SOUTH CAROLINA                          )      IN THE COURT OF COMMON PLEAS
 COUNTY OF CHARLESTON                             )      FOR THE NINTH JUDICIAL CIRCUIT
                                                  )
 MARY FRANCIS MASON,                                  Case No.
                                                  )
                Plaintiff,                        )
                                                  )                  COMPLAINT
 vs.                                              )              (Jury Trial Demanded)
                                                  )
 WAFFLE HOUSE, INC.,                              )
                                                  )
                Defendant.                        )

        COMES NOW the Plaintiff Mary Francis Mason, complaining of the Defendant Waffle

House, Inc., based on the allegations set forth below.

                                               PARTIES

   1. The Plaintiff, Mary Francis Mason, is a citizen and resident of Charleston County, South

        Carolina.

   2. The Defendant, Waffle House, Inc. is a corporation organized and existing pursuant to the

        laws of the State of South Carolina.

                                  JURISDICTION & VENUE

   3. The Court has jurisdiction over this case and these parties under S.C. Const. art. V, § 11.

   4. Venue is proper in Charleston County because the acts and/or omissions occurred in

        Charleston County, under the common law of South Carolina and S.C. Code Ann. § 15-7-

        30 (Supp. 2005).

   5. The most substantial part of the alleged acts or omissions giving rise to these causes of

        action occurred in Charleston County.




                                                  1
 2:21-cv-00551-RMG          Date Filed 02/23/21       Entry Number 1-1         Page 3 of 5




                                                                                                    ELECTRONICALLY FILED - 2021 Jan 07 6:45 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000064
                                          FACTS

6. On June 6, 2020, Plaintiff, Mary Francis Mason, was eat breakfast at the Waffle House on

   University Blvd near Trident Hospital.

7. After she was done eating, Mary went into the women’s bathroom.

8. When she sat down on the toilet, the plastic seat was immediately left the toilet, shot to the

   side, spilling Mary to the tile floor where medical care revealed a fractured sacrum.

9. It was discovered that the plastic toilet seat was not connected to the porcelain bowl of the

   toilet and instead was precariously placed and centered on top of the toilet with no

   indication it was “out-of-order.”

10. At all times relevant, Defendant Waffle House, Inc. owned the property.

11. Said toilet is a common element inside the Waffle House restaurant and is under the control

   and management of Waffle House.

                          FOR A FIRST CAUSE OF ACTION
                       Negligence, Gross Negligence & Recklessness

12. Plaintiff incorporates by reference all allegations in paragraphs above in this cause of

   action.

13. At all times relevant, Plaintiff was a guest, licensee, of Waffle House, located at 8994

   University Blvd., North Charleston, SC 29406 owned by Waffle House, Inc.; Plaintiff was

   not a trespasser.

14. At all times relevant, Defendant owed a duty to Plaintiff to exercise reasonable care to warn

   Plaintiff of latent, dangerous conditions that the Defendant is aware of.

15. The toilet and toilet cover that Plaintiff sat on when she used the women’s bathroom was

   in serious disrepair.

16. Defendant Waffle House had actual notice of the latent, dangerous condition, as the




                                             2
 2:21-cv-00551-RMG           Date Filed 02/23/21     Entry Number 1-1        Page 4 of 5




                                                                                                   ELECTRONICALLY FILED - 2021 Jan 07 6:45 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000064
   General Manager, “Tee” had mentioned the toilet seat was known to be broken and she

   notified “corporate.”

17. Defendant Waffle House had actual notice of the latent, dangerous condition, as they

   created said condition.

18. Defendant did not warn Plaintiff of the latent, dangerous condition.

19. Defendant negligently, recklessly, willfully, wantonly, or carelessly breached their duty to

   Plaintiff by:

       a. Creating and not remedying a latent, dangerous condition in a common area; and

       b. by not informing him of the latent, dangerous condition that they had knowledge

           of or they created.

20. As a direct and proximate result of this breach, Plaintiff suffered a horrible fall and

   sustained injuries, including, but not limited to, the following:

       a. Sacral insufficiency fractures.

       b. Small insufficiency fracture right symphysis pubis;

       c. Severe and permanent physical injury and impairment;

       d. Pain and suffering from the time of the incident to the present;

       e. Certainty of future pain and suffering;

       f. Substantial loss of enjoyment of life, recreational opportunities and companionship;

       g. Loss of independence;

       h. Medical expenses to date;

       i. Certainty of future medical expenses; and

       j. Difficulty in performing numerous activities of daily living, including bathing,

           dressing, personal hygiene.




                                             3
     2:21-cv-00551-RMG          Date Filed 02/23/21      Entry Number 1-1        Page 5 of 5




                                                                                                        ELECTRONICALLY FILED - 2021 Jan 07 6:45 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000064
   21. As a direct and proximate result of the aforementioned acts or omissions constituting

       negligence, gross negligence, recklessness, willfulness, wantonness, or carelessness on the

       part of Defendant, Plaintiff Mary Francis Mason sustained and suffered physical harm and

       injury, pain and suffering, and distress all of which resulted in Plaintiff’s medical expenses

       for medical treatment and services.

       WHEREFORE, Plaintiff Mary Francis Mason prays that judgment be entered in favor of

Plaintiff against Defendant Waffle House, Inc. as follows:

   1. Actual and compensatory damages, in an amount sufficient to compensate for the injuries

       and damages sustained as may be determined by a jury;

   2. Nominal, incidental, and consequential damages, in an amount to be determined by a jury;

   3. Punitive damages, adequate to punish Defendant named for wrongful behavior, sufficient

       to deter Defendant named and others from continuing or repeating such similar conduct

       warranting punishment, in an amount to be determined by a jury;

   4. All costs, interest as authorized by law, disbursements, and all reasonable attorney’s fees

       associated with this action; and

   5. All such other and further relief as this Court or the trier of fact may deem just and proper.

                                                      Respectfully submitted,

                                                      s/ Thomas M. Fernandez (Bar No. 103125)
                                                      FERNANDEZ LAW LLC
                                                      108 Whaler Avenue
                                                      Summerville, South Carolina 29486
                                                      Phone: (843) 580-6045
                                                      Facsimile: (843) 970-1814
                                                      Tom@TomFernandezLaw.com
                                                      Attorney for the Plaintiff




                                                 4
